Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 10, 2022

                                     No. 04-21-00461-CR

                                  D’Andria BALDERRAMA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6542
                        Honorable Melisa C. Skinner, Judge Presiding


                                        ORDER
        After this court’s granted Appellant’s first and second motions for extensions of time to
file the brief, Appellant’s brief was due on May 9, 2022. On the twice-extended due date,
Appellant moved for an additional thirty days to file the brief.
       Appellant’s motion is granted. Appellant’s brief is due on June 8, 2022. Absent
extraordinary circumstances, no further extensions of time to file the brief will be granted.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court